DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
2. 	Applicant filed the response to Election/Restriction requirement on 09/27/2021 and elected Species B (Fig.3) for continued prosecution, without traverse (Applicant remarks, page 1). Further, Applicant indicated that all pending claims 1-6 and 11 read on the elected species.  
However, figure 3 does not include the claim 2 limitation of “order generation requesting step: receiving the first account information obtained by parsing the NFC tag payment request and generating and sending an order generation request in combination with current transaction information, wherein the order generation request is for causing an order to be generated based on the first account information and the current transaction information”. Additionally, claim 6 is directed to Species C as it recites “first receiving an NFC tag payment request…” and claim 11 recites “a parsing request… the NFC tag payment request based on the tag ID…” which is Species D.
Examiner brought the improper election to the attention of Applicant and offered the opportunity to elect another embodiment. However, no agreement has been reached. Hence, examiner has chosen to examine the elected Species B (Fig.3) that includes claim 1 only.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 09/22/2020, 11/22/2021, and 12/02/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
4.	Claim 1 is objected to because of the following informalities:  
Claim recites “an NFC tag payment request” instead of “a NFC tag payment request”.  Appropriate correction is required.
Claim Interpretation
5.	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  
Intended Use
6.	Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
7.	Claim 1 recites “order generation requesting step … request is for causing an order to be generated based on …”
8.	The underlined limitations represent intended use and are not given patentable weight.
Not Positively Recited
9.	The following underlined limitations are not positively recited and are generally not given patentable weight. 
Claim 1 recites “payment request parsing step:… wherein the parsing reply comprises first account information obtained by parsing the NFC tag””.


Claim Rejections - 35 USC §101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
12.	In the instant case, claim is directed to a “data processing method and server based on NFC tag”. 
13.	Claim is directed to the abstract idea of “data processing based on NFC tag” which is grouped under “Certain methods of organizing human activity is similar to a commercial interactions such as sales activities or behaviors” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p.p. 50-57 (Jan. 7, 2019))). Claim 1 recites “… reading the … tag, wherein the … tag comprises tag content and a tag ID; … generating … tag payment request based on the tag content and the tag ID; … parsing the … tag payment request and obtaining a parsing reply to the … tag payment request, wherein the parsing reply comprises first account information obtained by parsing the … tag; … generating an order generation request based on the parsing reply, wherein the order generation request is for causing an order to be generated based on the first account information and current transaction information; … generating the order based on the order generation request; and … calling second account information, and performing payment based on the order”.	Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
14.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional element of the claim such as “NFC tag” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) the acts of data processing based on NFC tag.  
15.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of data processing based on NFC tag using computer technology (e.g. the NFC tag). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
16.	Hence, claim is not patent eligible.
Conclusion
17.	The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
18.	Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Claim Rejections - 35 USC § 112

19.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

20.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

21.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Lack of Algorithm
22.	Claim 1 recites “order generation requesting step … request is for causing an order to be generated based on …”
	The specification (PGPub, paragraph 98) does not say how the order generation request is causing “an order to be generated”.
23. 	The underlined limitations should have the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed, (MPEP 2161.01 I).
Katz
24.	Claim 1 recites “payment request parsing step: … wherein the parsing reply comprises first account information obtained by parsing the NFC tag””.
25.	Claim language does not appear in the Specification (PGPub figure 3, item S41; paras 80 and 89) (In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011)).

26.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


27.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


28.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Relative term
29.	The term “current transaction information” in claim 1 is a relative term which renders the claim indefinite. The term “current transaction information” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Giving the term BRI “current transaction information” can also refer to the recently performed transaction information and to be performed transaction information.
Unclear scope
30.	Claim 1 recites:
“tag reading step: reading the NFC tag…” To one of ordinary skill, “tag reading” is broader than “reading the NFC tag” therefore, it is unclear whether the “reading the NFC tag” is  what the “tag reading step” comprises or is a separate limitation.
“payment request generation step: generating an NFC tag payment request …” To one of ordinary skill, “payment request generation” is broader than “generating an NFC tag payment request” therefore, it is unclear whether the “generating an NFC tag payment request” is what the “payment request generation step” comprises or is a separate limitation.
“order generation requesting step: generating an order generation request …” To one of ordinary skill, “order generation requesting” is broader than “generating an order generation request” therefore, it is unclear whether the “generating an order generation request” is what the “order generation requesting step” comprises or is a separate limitation.
“order generation step: generating the order…” To one of ordinary skill, “order generation” is broader than “generating the order” therefore, it is unclear whether the “generating the order” is what the “order generation step” comprises or is a separate limitation.
31.	Claim 1 recites “tag reading step: reading the NFC tag …” , “payment request generation step: generating an NFC tag …”, “payment request parsing step: parsing the NFC tag payment request and obtaining a parsing reply…”, “order generation requesting step: generating an order…”, “order generation step: generating the order…”, and “payment step: calling … and performing payment …”  
For example, in the “tag reading” step the metes and bounds are not clear in light of PGPub figure 4, paras 95-103.
32.	The claim does not identify what performs mentioned above underlined steps, therefore the claims is not in line with the Specification (See Figs.2, 3 and 5). It is unclear what performs method steps (See MPEP 2173.02 (I-III). 
Claim Rejections - 35 USC § 102
33.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
34.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


35.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US9082143B1 to Cleary et al.
36.	As per claim 1:
	Cleary et al. discloses the following limitations:
tag reading step: reading the NFC tag, wherein the NFC tag comprises tag content and a tag ID, Fig.1, items 106, 108, 110; (Col/line 2/64-3/6)
payment request generation step: generating an NFC tag payment request based on the tag content and the tag ID, Fig.1, items 106, 108, 110; (Col.4, lines 43-48, col/line 4/59-5/17)
payment request parsing step: parsing the NFC tag payment request and obtaining a parsing reply to the NFC tag payment request, wherein the parsing reply comprises first account information obtained by parsing the NFC tag, Fig.1, items 124, 126, Item #3728 (Col/line 5/64-6/12)
order generation requesting step: generating an order generation request based on the parsing reply, wherein the order generation request is for causing an order to be generated based on the first account information and current transaction information (Col.11, lines 11-26)
order generation step: generating the order based on the order generation request (Col.11, lines 39-46)
payment step: calling second account information, and performing payment based on the order Figs. 5, 10, 13; (Col./line 5/28-6/13, col/line 11/64-12/3)
Conclusion
37.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20130126610A1 – Aihara et al. – Discloses system and method implementing functionality in physical stores that enables customers to bookmark an item which they will possibly purchase in the future, and to purchase the bookmarked item under the same condition as when the item was bookmarked if they decide to purchase the item later.
US20160292667A9 – Laracey – Discloses systems, methods, processes, computer program code, and means for employing the near field communication functionality of mobile devices for use in payment transactions.
US20150287021A1 – Itwaru – Discloses a Mobile Image Payment System for mobile commerce, which enables a Consumer to use a mobile device to make payments for online, Electronic Media, Print Media and POS Transactions, involving the presentment of an optical machine readable image.
US20190141021A1 - Isaacson et al. - Discloses a method for transmitting an interactive interface to the browser on the device, and receiving, from the browser on the device and via use of the interactive interface, data associated with a product in the brick and mortar store.
US20150193765A1 – Gadotti – Discloses a system and method for conducting payment transaction using a mobile device equipped with a NFC interrogator, creating a payer user account in a server and associating a payer mobile device with the payer user account.
US20140040120A1 – Cho et al. – Discloses a mobile terminal that has a function of changing a payment credit card at the time of near field communication (NFC) payment in a low battery state, and a method of performing the NFC payment using the mobile terminal.
US20140027506A1 – Heo et al. – Discloses a payment processing service and a near field communication (NFC) tag processing service through the single smart card where the smart card may store identification (ID) information of one of a payment card and a NFC tag at a first memory sector and store associated information for providing a related service as the payment card and the NFC tag at predetermined memory sectors.
38.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367. The examiner can normally be reached Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMANULLA ABDULLAEV
Examiner
Art Unit 3692



/CALVIN L HEWITT II/            Supervisory Patent Examiner, Art Unit 3692                                                                                                                                                                                            


    
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)